 



Exhibit 10.2
SUMMARY OF DIRECTOR COMPENSATION
The non-employee directors of Quest Resource Corporation receive the following
compensation:

  •   annual director fee of $50,000 per year;     •   annual fee of $7,500 per
year for the Audit Committee chairperson;     •   annual fee of $5,000 per year
for any other committee chairperson; and     •   a grant of 10,000 shares of
common stock of Quest Resource Corporation immediately following each annual
meeting of stockholders; provided, however, that if a director has been awarded
a prior grant of restricted shares that vests over time, the number of
restricted shares vesting in that calendar year will be subtracted from the
10,000 shares granted after the annual meeting of stockholders.

